Exhibit 10.4


SUBSIDIARY GUARANTEE


SUBSIDIARY GUARANTEE, dated as of March 28, 2013 (this “Guarantee”), made by
each of the signatories hereto (together with any other entity that may become a
party hereto as provided herein, the “Guarantors”), in favor of Chromadex
Corporation, a Delaware corporation (together with  its permitted assigns, the
“Vendor”) pursuant to that certain Asset Purchase and Sale Agreement (the
“Purchase Agreement”), dated as of the date hereof, between the Vendor and the
NeutriSci International Inc., a corporation formed pursuant to the laws of the
Province of Alberta, Canada (the “Company”).


W I T N E S S E T H:


WHEREAS, pursuant to the Purchase Agreement, the Company has agreed to sell and
issue to the Vendor, and the Vendor has agreed to purchase from the Company a
Senior Secured Convertible Note (the “Note”), subject to the terms and
conditions set forth therein; and


WHEREAS, each Guarantor will directly benefit from the extension of credit to
the Company represented by the issuance of the Note;


NOW, THEREFORE, in consideration of the premises and to induce the Vendor to
enter into the Purchase Agreement and to carry out the transactions contemplated
thereby, each Guarantor hereby agrees with the Vendor as follows:
 
 
1. Definitions. Unless otherwise defined herein, terms defined in the Purchase
Agreement and used herein shall have the meanings given to them in the Purchase
Agreement. The words “hereof,” “herein,” “hereto” and “hereunder” and words of
similar import when used in this Guarantee shall refer to this Guarantee as a
whole and not to any particular provision of this Guarantee, and Section and
Schedule references are to this Guarantee unless otherwise specified. The
meanings given to terms defined herein shall be equally applicable to both the
singular and plural forms of such terms.  The following terms shall have the
following meanings:


“Guarantee” means this Subsidiary Guarantee, as the same may be amended,
supplemented or otherwise modified from time to time.


             “Obligations” means, in addition to all other costs and expenses of
collection incurred by Vendor in enforcing any of such Obligations and/or this
Guarantee, all of the liabilities and obligations (primary, secondary, direct,
contingent, sole, joint or several) due or to become due, or that are now or may
be hereafter contracted or acquired, or owing to, of the Company or any
Guarantor to the Vendor, including, without limitation, all obligations under
this Guarantee, the Note and any other instruments, agreements or other
documents executed and/or delivered in connection herewith or therewith, in each
case, whether now or hereafter existing, voluntary or involuntary, direct or
indirect, absolute or contingent, liquidated or unliquidated, whether or not
jointly owed with others, and whether or not from time to time decreased or
extinguished and later increased, created or incurred, and all or any portion of
such obligations or liabilities that are paid, to the extent all or any part of
such payment is avoided or recovered directly or indirectly from any of the
Vendor as a preference, fraudulent transfer or otherwise as such obligations may
be amended, supplemented, converted, extended or modified from time to
time.  Without limiting the generality of the foregoing, the term “Obligations”
shall include, without limitation: (i) principal of, and interest on the Note
and the loans extended pursuant thereto; (ii) any and all other fees,
indemnities, costs, obligations and liabilities of the Company or any Guarantor
from time to time under or in connection with this Guarantee, the Note and any
other instruments, agreements or other documents executed and/or delivered in
connection herewith or therewith; and (iii) all amounts (including but not
limited to post-petition interest) in respect of the foregoing that would be
payable but for the fact that the obligations to pay such amounts are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving the Company or any Guarantor.


 
-1-

--------------------------------------------------------------------------------

 
 
2. Guarantee.


(a) Guarantee.
 
(i) The Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantee to the Vendor and their respective successors, endorsees,
transferees and assigns, the prompt and complete payment and performance when
due (whether at the stated maturity, by acceleration or otherwise) of the
Obligations.
 
(ii) Anything herein or in any other Transaction Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Transaction Documents shall in no event exceed the amount which can be
guaranteed by such Guarantor under applicable federal and state laws, including
laws relating to the insolvency of debtors, fraudulent conveyance or transfer or
laws affecting the rights of creditors generally (after giving effect to the
right of contribution established in Section 2(b)).


(iii) Each Guarantor agrees that the Obligations may at any time and from time
to time exceed the amount of the liability of such Guarantor hereunder without
impairing the guarantee contained in this Section 2 or affecting the rights and
remedies of the Vendor hereunder.


(iv) The guarantee contained in this Section 2 shall remain in full force and
effect until the earlier of (i) the Forced Conversion Date or (ii) all the
Obligations and the obligations of each Guarantor under the guarantee contained
in this Section 2 shall have been paid in full or otherwise fully satisfied and
discharged.


(v) No payment made by the Company, any of the Guarantors, any other guarantor
or any other Person or received or collected by the Vendor from the Company, any
of the Guarantors, any other guarantor or any other Person by virtue of any
action or proceeding or any set-off or appropriation or application at any time
or from time to time in reduction of or in payment of the Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of any
Guarantor hereunder which shall, notwithstanding any such payment (other than
any payment made by such Guarantor in respect of the Obligations or any payment
received or collected from such Guarantor in respect of the Obligations), remain
liable for the Obligations up to the maximum liability of such Guarantor
hereunder until the Obligations are indefeasibly paid in full.


(vi) Notwithstanding anything to the contrary in this Guarantee, with respect to
any defaulted non-monetary Obligations the specific performance of which by the
Guarantors is not reasonably possible (e.g. the issuance of the Company's Common
Stock), the Guarantors shall only be liable for making the Vendor whole on a
monetary basis for the Company's failure to perform such Obligations in
accordance with the Transaction Documents.


(b) Right of Contribution. Subject to Section 2(c), each Guarantor hereby agrees
that to the extent that a Guarantor shall have paid more than its proportionate
share of any payment made hereunder, such Guarantor shall be entitled to seek
and receive contribution from and against any other Guarantor hereunder which
has not paid its proportionate share of such payment. Each Guarantor's right of
contribution shall be subject to the terms and conditions of Section 2(c). The
provisions of this Section 2(b) shall in no respect limit the obligations and
liabilities of any Guarantor to the Vendor and each Guarantor shall remain
liable to the Vendor for the full amount guaranteed by such Guarantor hereunder.

 
-2-

--------------------------------------------------------------------------------

 
 
(c) No Subrogation.  Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by the Vendor, no
Guarantor shall be entitled to be subrogated to any of the rights of the Vendor
against the Company or any other Guarantor or any collateral security or
guarantee or right of offset held by the Vendor for the payment of the
Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from the Company or any other Guarantor in respect
of payments made by such Guarantor hereunder, until all amounts owing to the
Vendor by the Company on account of the Obligations are indefeasibly paid in
full. If any amount shall be paid to any Guarantor on account of such
subrogation rights at any time when all of the Obligations shall not have been
paid in full, such amount shall be held by such Guarantor in trust for the
Vendor, segregated from other funds of such Guarantor, and shall, forthwith upon
receipt by such Guarantor, be turned over to the Vendor in the exact form
received by such Guarantor (duly indorsed by such Guarantor to the Vendor, if
required), to be applied against the Obligations, whether matured or unmatured,
in such order as the Vendor may determine.
 
(d) Amendments, Etc. With Respect to the Obligations. Each Guarantor shall
remain obligated hereunder notwithstanding that, without any reservation of
rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Obligations made by the Vendor
may be rescinded by the Vendor and any of the Obligations continued, and the
Obligations, or the liability of any other Person upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Vendor, and the Purchase Agreement and the other Transaction Documents and
any other documents executed and delivered in connection therewith may be
amended, modified, supplemented or terminated, in whole or in part, as the
Vendor may deem advisable from time to time, and any collateral security,
guarantee or right of offset at any time held by the Vendor for the payment of
the Obligations may be sold, exchanged, waived, surrendered or released. The
Vendor shall have no obligation to protect, secure, perfect or insure any Lien
at any time held by them as security for the Obligations or for the guarantee
contained in this Section 2 or any property subject thereto.
 
(e) Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Obligations
and notice of or proof of reliance by the Vendor upon the guarantee contained in
this Section 2 or acceptance of the guarantee contained in this Section 2; the
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon the guarantee contained in this Section 2; and all dealings between the
Company and any of the Guarantors, on the one hand, and the Vendor, on the other
hand, likewise shall be conclusively presumed to have been had or consummated in
reliance upon the guarantee contained in this Section 2. Each Guarantor waives
to the extent permitted by law diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon the Company or any of the
Guarantors with respect to the Obligations. Each Guarantor understands and
agrees that the guarantee contained in this Section 2 shall be construed as a
continuing, absolute and unconditional guarantee of payment and performance
without regard to (i) the validity or enforceability of the Purchase Agreement
or any other Transaction Document, any of the Obligations or any other
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Vendor, (ii) any defense,
set-off or counterclaim (other than a defense of payment or performance or fraud
by Vendor) which may at any time be available to or be asserted by the Company
or any other Person against the Vendor, or (iii) any other circumstance
whatsoever (with or without notice to or knowledge of the Company or such
Guarantor) which constitutes, or might be construed to constitute, an equitable
or legal discharge of the Company for the Obligations, or of such Guarantor
under the guarantee contained in this Section 2, in bankruptcy or in any other
instance. When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Guarantor, the Vendor may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as they may have against the Company, any other Guarantor or any other
Person or against any collateral security or guarantee for the Obligations or
any right of offset with respect thereto, and any failure by the Vendor to make
any such demand, to pursue such other rights or remedies or to collect any
payments from the Company, any other Guarantor or any other Person or to realize
upon any such collateral security or guarantee or to exercise any such right of
offset, or any release of the Company, any other Guarantor or any other Person
or any such collateral security, guarantee or right of offset, shall not relieve
any Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Vendor against any Guarantor. For the purposes hereof,
“demand” shall include the commencement and continuance of any legal
proceedings.


 
-3-

--------------------------------------------------------------------------------

 
 
(f) Reinstatement. The guarantee contained in this Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Obligations is rescinded or must otherwise be
restored or returned by the Vendor upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Company or any Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Company or any Guarantor or any substantial
part of its property, or otherwise, all as though such payments had not been
made.


(g) Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Vendor without set-off or counterclaim in U.S. dollars at the
address set forth or referred to in the Signature Pages to the Purchase
Agreement.


3. Representations and Warranties. Each Guarantor hereby makes the following
representations and warranties to Vendor as of the date hereof:
 
(a) Organization and Qualification. The Guarantor is a corporation, duly
incorporated, validly existing and in good standing under the laws of the State
of Nevada, with the requisite corporate power and authority to own and use its
properties and assets and to carry on its business as currently conducted. The
Guarantor has no subsidiaries. The Guarantor is duly qualified to do business
and is in good standing as a foreign corporation in each jurisdiction in which
the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not, individually or in the aggregate, (i)
adversely affect the legality, validity or enforceability of any of this
Guaranty in any material respect, (ii) have a material adverse effect on the
results of operations, assets, prospects, or financial condition of the
Guarantor or (iii) adversely impair in any material respect the Guarantor's
ability to perform fully on a timely basis its obligations under this Guaranty
(a “Material Adverse Effect”).
 
(b) Authorization; Enforcement.  The Guarantor has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Guarantee, and otherwise to carry out its obligations hereunder. The
execution and delivery of this Guarantee by the Guarantor and the consummation
by it of the transactions contemplated hereby have been duly authorized by all
requisite corporate action on the part of the Guarantor. This Guarantee has been
duly executed and delivered by the Guarantor and constitutes the valid and
binding obligation of the Guarantor enforceable against the Guarantor in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors'
rights and remedies or by other equitable principles of general application.


(c) No Conflicts. The execution, delivery and performance of this Guarantee by
the Guarantor and the consummation by the Guarantor of the transactions
contemplated thereby do not and will not (i) conflict with or violate any
provision of its Certificate of Incorporation or By-laws or (ii) conflict with,
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Guarantor is a party, or (iii) result in a violation of
any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Guarantor is
subject (including Federal and State securities laws and regulations), or by
which any material property or asset of the Guarantor is bound or affected,
except in the case of each of clauses (ii) and (iii), such conflicts, defaults,
terminations, amendments, accelerations, cancellations and violations as could
not, individually or in the aggregate, have or result in a Material Adverse
Effect. The business of the Guarantor is not being conducted in violation of any
law, ordinance or regulation of any governmental authority, except for
violations which, individually or in the aggregate, do not have a Material
Adverse Effect.

 
-4-

--------------------------------------------------------------------------------

 
 
(d) Consents and Approvals. The Guarantor is not required to obtain any consent,
waiver, authorization or order of, or make any filing or registration with, any
court or other federal, state, local, foreign or other governmental authority or
other person in connection with the execution, delivery and performance by the
Guarantor of this Guarantee.


(e) Purchase Agreement. The representations and warranties of the Company set
forth in the Purchase Agreement as they relate to such Guarantor, each of which
is hereby incorporated herein by reference, are true and correct as of each time
such representations are deemed to be made pursuant to such Purchase Agreement,
and the Vendor shall be entitled to rely on each of them as if they were fully
set forth herein, provided that each reference in each such representation and
warranty to the Company's knowledge shall, for the purposes of this Section 3,
be deemed to be a reference to such Guarantor's knowledge.


(f) Foreign Law.  Each Guarantor has consulted with appropriate foreign legal
counsel with respect to any of the above representations for which non-U.S. law
is applicable. Such foreign counsel have advised each applicable Guarantor that
such counsel knows of no reason why any of the above representations would not
be true and accurate. Such foreign counsel were provided with copies of this
Subsidiary Guarantee and the Transaction Documents prior to rendering their
advice.


4. Covenants.


(a) Each Guarantor covenants and agrees with the Vendor that, from and after the
date of this Guarantee until the Obligations shall have been indefeasibly paid
in full, such Guarantor shall take, and/or shall refrain from taking, as the
case may be, each commercially reasonable action that is necessary to be taken
or not taken, as the case may be, so that no Event of Default (as defined in the
Note) is caused by the failure to take such action or to refrain from taking
such action by such Guarantor.
 
(b) So long as any of the Obligations are outstanding, unless Vendor shall
otherwise consent in writing, each Guarantor will not directly or indirectly on
or after the date of this Guarantee:


i. other than Permitted Indebtedness (as defined in the Note), enter into,
create, incur, assume or suffer to exist any indebtedness for borrowed money of
any kind, including but not limited to, a guarantee, on or with respect to any
of its property or assets now owned or hereafter acquired or any interest
therein or any income or profits therefrom;


ii. other than Permitted Liens (as defined in the Note), enter into, create,
incur, assume or suffer to exist any liens of any kind, on or with respect to
any of its property or assets now owned or hereafter acquired or any interest
therein or any income or profits therefrom;


iii. amend its Certificate of Incorporation, Bylaws or other Charter Documents
so as to adversely affect any rights of any Purchaser;


iv. repay, repurchase or offer to repay, repurchase or otherwise acquire more
than a de minimis number of shares of its securities or debt obligations;


v. pay cash dividends on any equity securities of the Company;


vi. enter into any transaction with any affiliate of the Guarantor which would
be required to be disclosed in any public filing of the Company with the
Commission, unless such transaction is made on an arm’s-length basis and
expressly approved by a majority of the disinterested directors of the Company
(even if less than a quorum otherwise required for board approval); or


 
-5-

--------------------------------------------------------------------------------

 
 
vii. enter into any agreement with respect to any of the foregoing.


5. Miscellaneous.


(a) Amendments in Writing. None of the terms or provisions of this Guarantee may
be waived, amended, supplemented or otherwise modified except in writing by the
Vendor.
 
 
(b) Notices. All notices, requests and demands to or upon the Vendor or any
Guarantor hereunder shall be effected in the manner provided for in the Purchase
Agreement, provided that any such notice, request or demand to or upon any
Guarantor shall be addressed to such Guarantor at its notice address set forth
on Schedule 5(b).


(c) No Waiver By Course Of Conduct; Cumulative Remedies. The Vendor shall not by
any act (except by a written instrument pursuant to Section 5(a)), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any default under the Transaction Documents
or Event of Default. No failure to exercise, nor any delay in exercising, on the
part of the Vendor, any right, power or privilege hereunder shall operate as a
waiver thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Vendor of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Vendor would otherwise have on any future occasion.
The rights and remedies herein provided are cumulative, may be exercised singly
or concurrently and are not exclusive of any other rights or remedies provided
by law.


(d) Enforcement Expenses; Indemnification.


(i) Each Guarantor agrees to pay, or reimburse the Vendor for, all its
reasonable costs and expenses incurred in collecting against such Guarantor
under the guarantee contained in Section 2 or otherwise enforcing or preserving
any rights under this Guarantee and the other Transaction Documents to which
such Guarantor is a party, including, without limitation, the reasonable fees
and disbursements of counsel to the Vendor.
 
(ii) Each Guarantor agrees to pay, and to save the Vendor harmless from, any and
all liabilities with respect to, or resulting from any delay in paying, any and
all stamp, excise, sales or other taxes which may be payable or determined to be
payable in connection with any of the transactions contemplated by this
Guarantee.


(iii) Each Guarantor agrees to pay, and to save the Vendor harmless from, any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Guarantee to the extent the Company would be required to
do so pursuant to the Purchase Agreement; provided that, notwithstanding the
foregoing, each Guarantor shall not be responsible for any liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements which are the result of the willful misconduct or
gross negligence of the Vendor.


(iv) The agreements in this Section shall survive repayment of the Obligations
and all other amounts payable under the Purchase Agreement and the other
Transaction Documents.


(e) Successor and Assigns. This Guarantee shall be binding upon the successors
and assigns of each Guarantor and shall inure to the benefit of the Vendor and
their respective successors and assigns; provided that no Guarantor may assign,
transfer or delegate any of its rights or obligations under this Guarantee
without the prior written consent of the Vendor.


 
-6-

--------------------------------------------------------------------------------

 


(f) Set-Off. Each Guarantor hereby irrevocably authorizes the Vendor at any time
and from time to time while an Event of Default under any of the Transaction
Documents shall have occurred or be continuing, without notice to such Guarantor
or any other Guarantor, any such notice being expressly waived by each
Guarantor, to set-off and appropriate and apply any and all deposits, credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Vendor to or for the credit or the account of such Guarantor, or
any part thereof in such amounts as the Vendor may elect, against and on account
of the obligations and liabilities of such Guarantor to the Vendor hereunder and
claims of every nature and description of the Vendor against such Guarantor, in
any currency, whether arising hereunder, under the Purchase Agreement, any other
Transaction Document or otherwise, as the Vendor may elect, whether or not the
Vendor have made any demand for payment and although such obligations,
liabilities and claims may be contingent or unmatured. The Vendor shall notify
such Guarantor promptly of any such set-off and the application made by the
Vendor of the proceeds thereof, provided that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of the
Vendor under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) which the Vendor may
have.
 
(g) Counterparts. This Guarantee may be executed by one or more of the parties
to this Guarantee on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.


(h) Severability. Any provision of this Guarantee which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


(i) Section Headings. The Section headings used in this Guarantee are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.


(j) Integration. This Guarantee and the other Transaction Documents represent
the agreement of the Guarantors and the Vendor with respect to the subject
matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Vendor relative to subject matter hereof
and thereof not expressly set forth or referred to herein or in the other
Transaction Documents.


(k) Governing Laws. All questions concerning the construction, validity,
enforcement and interpretation of this Guarantee shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof.  Each of the
Company and the Guarantors agree that all proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Guarantee (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, partners, members, employees or
agents) shall be commenced exclusively in the state and federal courts sitting
in the City of New York, Borough of Manhattan. Each of the Company and the
Guarantors hereby irrevocably submits to the exclusive jurisdiction of the state
and federal courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such proceeding
is improper. Each party hereto hereby irrevocably waives personal service of
process and consents to process being served in any such proceeding by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Guarantee and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law.  Each party hereto hereby irrevocably waives, to the fullest extent
permitted by applicable law, any and all right to trial by jury in any legal
proceeding arising out of or relating to this Guarantee or the transactions
contemplated hereby.


 
-7-

--------------------------------------------------------------------------------

 
 
(l) Acknowledgements.  Each Guarantor hereby acknowledges that:


(i) it has been advised by counsel in the negotiation, execution and delivery of
this Guarantee and the other Transaction Documents to which it is a party;
 
(ii) the Vendor have no fiduciary relationship with or duty to any Guarantor
arising out of or in connection with this Guarantee or any of the other
Transaction Documents, and the relationship between the Guarantors, on the one
hand, and the Vendor, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and


(iii) no joint venture is created hereby or by the other Transaction Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Guarantors and the Vendor.


(m) Additional Guarantors.  The Company shall cause each of its subsidiaries
formed or acquired on or subsequent to the date hereof to become a Guarantor for
all purposes of this Guarantee by executing and delivering an Assumption
Agreement in the form of Annex 1 hereto.
 
(n) Release of Guarantors. Each Guarantor will be released from all liability
hereunder concurrently with the indefeasible repayment in full of all amounts
owed under the Purchase Agreement, the Note and the other Transaction Documents.


(o) Seniority. The Obligations of each of the Guarantors hereunder rank senior
in priority to any other Indebtedness (as defined in the Purchase Agreement) of
such Guarantor.


(p) WAIVER OF JURY TRIAL. EACH GUARANTOR AND, BY ACCEPTANCE OF THE BENEFITS
HEREOF, THE VENDOR, HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY
IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS GUARANTEE AND FOR ANY
COUNTERCLAIM THEREIN.


*********************
 
(Signature Pages Follow)

 
-8-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee
to be duly executed and delivered as of the date first above written.


                          BRITLOR HEALTH AND WELLNESS, INC.


                         By: /s/ Keith Bushfield
                                   Name: Keith Bushfield
                                   Title:   President & CEO

 
-9-

--------------------------------------------------------------------------------

 
 
Annex 1 to
 
SUBSIDIARY GUARANTEE


ASSUMPTION AGREEMENT, dated as of ______  __, 2013 made by _____________., a
_____ corporation (the “Additional Guarantor”), in favor of the Vendor pursuant
to the Purchase Agreement referred to below. All capitalized terms not defined
herein shall have the meaning ascribed to them in such Purchase Agreement.


W I T N E S S E T H :


           WHEREAS, Chromadex Corporation, a Delaware corporation (the “Vendor”)
and NeutriSci International Inc., an Alberta corporation (the “Company”) have
entered into an Asset Purchase and Sale Agreement, dated as of March __, 2013
(as amended, supplemented or otherwise modified from time to time, the “Purchase
Agreement”);


           WHEREAS, in connection with the Purchase Agreement, the Subsidiaries
of the Company (other than the Additional Guarantor) have entered into the
Subsidiary Guarantee, dated as of March __, 2013 (as amended, supplemented or
otherwise modified from time to time, the “Guarantee”) in favor of the Vendor;


           WHEREAS, the Purchase Agreement requires the Additional Guarantor to
become a party to the Guarantee; and


           WHEREAS, the Additional Guarantor has agreed to execute and deliver
this Assumption Agreement in order to become a party to the Guarantee;


NOW, THEREFORE, IT IS AGREED:


1. Guarantee. By executing and delivering this Assumption Agreement, the
Additional Guarantor, as provided in Section 5(m) of the Guarantee, hereby
becomes a party to the Guarantee as a Guarantor thereunder with the same force
and effect as if originally named therein as a Guarantor and, without limiting
the generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Guarantor thereunder. The information set forth in Annex 1
hereto is hereby added to the information set forth in Schedule 1 to the
Guarantee. The Additional Guarantor hereby represents and warrants that each of
the representations and warranties contained in Section 3 of the Guarantee is
true and correct on and as the date hereof as to such Additional Guarantor
(after giving effect to this Assumption Agreement) as if made on and as of such
date.
 
2. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 
-10-

--------------------------------------------------------------------------------

 

                  IN WITNESS WHEREOF, the undersigned has caused this Assumption
Agreement to be duly executed and delivered as of the date first above written.




                                           [ADDITIONAL GUARANTOR]


                                            By:                                                                                                
                                            Name:
                                            Title: